IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-40231
                          Conference Calendar
                           __________________


KOYTON GANT,

                                       Plaintiff-Appellant,

versus

ROBERT C. CHESHIRE, District Judge,

                                       Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. CA-V-95-84
                        - - - - - - - - - -
                           June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Koyton Gant, # 666003, appeals the judgment of the district

court dismissing his civil rights action pursuant to 28 U.S.C.

§ 1915(d).     He argues inter alia that Judge Cheshire is not

entitled to absolute immunity in his function as the presiding

judge in his state habeas corpus application.    We have reviewed

the record and Gant's brief and conclude that the district court



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-40231
                                  -2-

did not abuse its discretion.    Gant v. Cheshire, No. CA-V-95-84

(S.D. Tex. Feb. 14, 1996).

     The appeal is without arguable merit and thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th

Cir. R. 42.2.   We caution Gant that any additional frivolous

appeals filed by him or on his behalf will invite the imposition

of sanctions.   To avoid sanctions, Gant is further cautioned to

review all pending appeals to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this court.

     APPEAL DISMISSED.   SANCTION WARNING ISSUED.